(Atlanta,APPELLATE PRACTICE — DISMISSAL — LACK OF DILIGENCE IN PROCURING CERTIFICATION1 OF RECORD.—A cause was twice continued here because the record was incomplete. At the third term it was dismissed because it was the third term of said cause and because plaintiff in error showed no diligence in trying to get the record here! (R.)This cause came up to June Term, 1869. At that term, a diminution of the record was suggested and the cause was continued. The record being yet incomplete, at December Term, 1869, it was- again continued. ' At June Term, 1869, the Court dismissed the bill of exceptions because it was the third term and plaintiff in error had showed no diligence to procure the record to be certified.